                                          Case 4:18-cv-04836-DMR Document 40 Filed 01/31/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YASMIN JENKINS,                                    Case No. 18-cv-04836-DMR
                                   8                    Plaintiff,
                                                                                            ORDER DISCHARGING SANCTION
                                   9             v.
                                                                                            Re: Dkt. No. 38
                                  10     DANIEL CANCILLA, et al.,
                                  11                    Defendants.

                                  12          After further discussion with Mr. Iscandari and his opposing counsel, the court discharges
Northern District of California
 United States District Court




                                  13   the previously ordered $250 sanction against Mr. Iscandari (Docket No. 38). However, Mr.

                                  14   Iscandari is reminded that he must follow all court rules and procedures, and future failures to do
                                                                                                           ISTRIC
                                  15   so may result in sanctions.
                                                                                                      TES D      TC
                                                                                                    TA
                                  16          IT IS SO ORDERED.


                                                                                                                          O
                                                                                               S




                                                                                                                           U
                                                                                              ED




                                                                                                                            RT
                                  17   Dated: January 31, 2019
                                                                                                            ORD      ERED
                                                                                          UNIT




                                  18                                                           I    T IS SO
                                                                                        ______________________________________

                                                                                                                                  R NIA
                                                                                                      Donna M. Ryu
                                  19                                                                                    u
                                                                                                                   . RyJudge
                                                                                              United States Magistrate
                                                                                                                    aM
                                                                                          NO




                                                                                                            onn
                                                                                                    Judge D
                                                                                                                                  FO

                                  20
                                                                                            RT




                                                                                                                              LI



                                                                                                   ER
                                                                                              H




                                  21
                                                                                                                          A




                                                                                                        N                     C
                                                                                                                          F
                                                                                                            D IS T IC T O
                                  22                                                                              R
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
